Citation Nr: 1748755	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for paroxysmal atrial fibrillation (claimed as a heart condition), to include as secondary to service-connected anxiety disorder. 

2.  Entitlement to an initial disability rating greater than 30 percent for anxiety disorder not otherwise specified (NOS), with features of generalized anxiety disorder (GAD) and post-traumatic stress disorder (PTSD) ("psychiatric disability").  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The rating decision reopened and assigned an initial 30 percent rating for the Veteran's psychiatric disability.  The rating decision also denied service connection for paroxysmal atrial fibrillation.  

In December 2013, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  The VLJ who presided over the December 2013 hearing is no longer at the Board.  In September 2017, the Veteran provided notice that he wished not to appear from another Board hearing.   

In January 2015, the Board remanded the case for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's paroxysmal atrial fibrillation did not manifest in service and is not related to his active service, or to his service-connected psychiatric disability.

2.  For the period prior to February 3, 1988, the Veteran's psychiatric disability did not seriously impair his ability to establish or maintain effective or favorable relationships or cause pronounced impairment in his ability to obtain or retain employment.  

3.  For the period beginning February 3, 1988, and ending November 6, 1996, the Veteran's psychiatric disability did not severely impair his ability to establish or severely impact his ability to maintain effective or favorable relationships or obtain or retain employment.  

4.  For the period beginning November 7, 1996, the Veteran's psychiatric disability does not cause occupational and social impairment with deficiencies in most areas.  

5.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for paroxysmal atrial fibrillation, to include as secondary to his service-connected psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.310 (2016).  

2.  The criteria for an initial 50 percent rating for anxiety disorder (NOS) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.132 (in effect prior to February 3, 1988); 38 C.F.R. § 4.132 (effective February 3, 1988); 38 C.F.R. §§ 4.3, 4.7, 4.130 (effective November 7, 1996).  

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor when there is an approximate balance of positive and negative evidence.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001)

The Veteran's paroxysmal atrial fibrillation was diagnosed during the appeal period.  He asserts that his disability started in service or that it was caused or aggravated by his service-connected psychiatric disability.  

A.  Direct Service Connection

With regard to direct service connection, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established by an April 2008, diagnosis of paroxysmal atrial flutter.  During a May 2008 electrophysiology study and radio-frequency ablation of typical atrial flutter, he was found to have a typical counter-clockwise isthmus-dependent atrial flutter.  Thus, the Veteran has satisfied the first element of a service connection claim.  

The Veteran's service treatment record (STR) is unremarkable for complaints, treatment or a diagnosis of paroxysmal atrial flutter.  Further, the Veteran's September 1969 separation examination did not reveal a heart condition.  

Post service treatment records dated in April 2008 note complaints of palpitations associated with dizziness and fatigue.  Notes dated in June 2008 indicate the Veteran's complaints of irregular heartbeat and increasing fatigue and weakness associated with the irregular heartbeat episodes.  The physician noted the Veteran's heart rate was not fast and he was "very anxious" and had difficulty even speaking at times today.  The physician doubted spells of atrial fibrillation suspected "a lot of his current symptoms due to anxiety."  

Clinical notes from May 2009 through June 2011 note continued episodes of paroxysmal atrial fibrillation.  

The Veteran was afforded a VA examination in January 2012.  The examiner concluded that the Veteran s paroxysmal atrial fibrillation was less likely than not proximately due to or the result of the Veteran's service-connected anxiety disorder.   The examiner offered the rationale that anxiety disorder does not cause paroxysmal atrial fibrillation.  The Board previously found this examination inadequate for it offered a conclusory opinion without any underlying explanation.  Barr v Nicholson, 21 Vet App 303 311 (2007).  

The Veteran underwent another VA examination in August 2015.  The examiner diagnosed cardiac arrhythmia with intermittent atrial fibrillation and intermittent atrial flutter, with no episodes within the last 12 months.  The examiner further concluded that the Veteran's disability was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner explained  that the condition was diagnosed in 2008 since he left the military almost 40 years prior.  There was also no indication that he had an abnormal cardiac rhythm while on active duty.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The VA examiner's opinion provides probative evidence against the Veteran's claim.  

The Veteran is competent to describe observable symptoms such as a racing heartbeat, feeling faint or fatigued.  Because there is no universal rule as to competence on this issue, the Board must determine on a case by case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  However, the specific issue, in this case, is whether the Veteran's current diagnosis of paroxysmal atrial fibrillation is related to service falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d 1372.  

Determining the etiology of paroxysmal atrial fibrillation and flutter requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  The Veteran's paroxysmal atrial fibrillation was diagnosed using medical testing that required interpretation by a medical professional.  The internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills to provide an etiology opinion.  As a result, the probative value of his lay assertions is given little weight.  The August 2015 VA opinion outweighs the Veteran's lay opinion.  For those reasons, the Board finds that the preponderance of the probative evidence of record weighs against direct service connection for paroxysmal atrial fibrillation.  

B.  Secondary Service Connection

The Veteran asserts that this paroxysmal atrial fibrillation was caused by or exacerbated by his service-connected psychiatric disability.  

The August 2015 VA examiner concluded that the Veteran's paroxysmal atrial fibrillation was less likely than not proximately due to or the result of the Veteran's service-connected psychiatric disability.  The examiner listed risk factors for atrial fibrillation and stated that this condition was "not associated with mental health conditions such as anxiety or PTSD."  She further explained that atrial flutter can be caused by any of the risk factors that cause atrial fibrillation.  The examiner's opinion provides probative evidence against secondary service connection for atrial fibrillation because she explained why it was not caused or aggravated by the Veteran's psychiatric disability. 

The Veteran's lay assertion as to the etiology of his condition is less probative than the VA examiner's report.  Determining the etiology of paroxysmal atrial fibrillation requires medical inquiry into biological processes and anatomical relationships.  Here, he is not shown to have had the training or expertise necessary to make such a determination.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

In this case, the VA medical examiner in August 2015 reviewed the evidence of record, including the Veteran's lay statements, and provided a medical opinion relying on medical training, knowledge, and expertise.  Accordingly, the preponderance of the evidence is against service connection for paroxysmal atrial fibrillation on a secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Evaluation for Anxiety Disorder

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The rating criteria for evaluating psychiatric disorders have been substantially amended twice during the appeal period.  

Prior to February 3, 1988, psychiatric disorders including anxiety reaction were rated under the General Rating Formula for Psychoneurotic Disorders.  

Under that formula, a 30 percent rating was assigned for definite impairment in the ability to establish or maintain effective or favorable relationships with people.  The psychoneurotic symptoms would result in such a reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment.  

A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was substantially impaired.  By reasons of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment.  

A 70 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms must be of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment. 

Finally, a 100 percent rating was warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132 (prior to February 3, 1988).  

Effective February 3, 1988, psychiatric disorders including generalized anxiety disorder were evaluated using the General Rating Formula for Psychoneurotic Disorders.  The criteria remained essentially the same as those prior to February 3, 1988.  However, the criteria for a 70 percent rating remained the same except that the word "seriously" was changed to "severely" for relationship impairment, and the term "pronounced" was changed to "severe" for impairment of employability; the criteria for a 50 percent rating remained the same except that the word "substantially" was changed to "considerably" for relationship impairment, and the term "severe" was changed to "considerable" for impairment of employability.  

Effective February 3, 1988, the criteria were therefore as follows:  

A 30 percent rating was warranted when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  

A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  

A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  

Finally, a 100 percent rating was warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132 (effective February 3, 1988); 53 FR 21 (January 4, 1988).  

The VA most recently amended its regulations for rating mental disorders, effective November 7, 1996.  61 Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-4.130 ).  Section 4.132 was redesignated as § 4.130.  These are the current criteria.  

The revised rating criteria may not be applied to a claim prior to the effective date of the amended regulation.  See 38 U.S.C.A. § 5110 (g); VAOPGCPREC. 3-2000 (Apr. 10, 2000).  The Board will apply the old and the new criteria, whichever are more favorable, to the claim at issue, to the extent indicated.  

Currently, under the General Rating Formula for Mental Disorders, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).  

Symptoms listed in the current General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 45 to 75.  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

A.  Prior to February 3, 1988

The Veteran underwent a VA examination in June 1971.  The Veteran reported dizzy spells and generally not feeling good.  The Veteran also described his psychiatric condition as poor and deteriorated, since his last examination.  The Veteran reported being agitated within the last month.  The Veteran described his symptoms and disabilities from his psychiatric condition as "wadded," being easily upset, finding it hard to get along with people, and an inability to sleep.  

Upon examination, the examiner observed that the Veteran occasionally fidgeted during the interview but otherwise sat in a rigid, stiff position with his hands clasped.  The examiner reported that his speech was markedly blocked and often broken up.  The examiner noted that the Veteran had thoughts or acts of self-destruction and "at present, they appear[ed] very serious to me."  The examiner also reported that at times the Veteran had a strong fear in certain situations that he might destroy himself and even elaborated how he could do it.  The examiner also noted that the Veteran had frequent thoughts of suicide and no realistic self-concept; felt that he was different from others; felt that he was different from any other group of people.  The examiner noted that the Veteran had many bizarre and unrealistic complaints and feelings about his body (namely itching all over his back when he was tense).  The examiner noted that the Veteran's speech was partly aimless and poorly organized and contained phrases or thoughts which had little logical meaning in the conversation, at times.  He had difficulty expressing what he wanted to say and there was evidence of a history of visual and auditory hallucinations.  The examiner noted that the Veteran was shy and non-communicative and spent a great deal of time alone.  He was uncomfortable around people and avoided contact, at times even with members of his family.  The examiner also noted that the Veteran tried to be cooperative and answered questions but had difficulty in relating what he wanted to say.  He was only partly oriented and his memory and concentration were very poor.  There were periods of disorientation when under stress.  

The examiner noted that the Veteran was constantly tense, nervous and had dizzy spells.  On occasion, his nervousness was so severe that he was unable to function.  There was an almost constant feeling of panic and the Veteran was completely incapacitated by his anxiety.  The examiner reported that the Veteran's general appearance and behavior were very uptight and tense.  There was no evidence at the time of suspiciousness or idiosyncrasies.  There was marked impairment in his work because of his frequent dizzy spells.  The examiner reported that the recreational interests, such as hunting with his Beagles were pleasant to him.  There was no attempt to minimize or deny his problems.  The examiner noted that the Veteran was "probably not aware of the extent of his problems."  The examiner noted marked evidence of sadness, a gradual loss of interest and enjoyment, difficulty concentrating, and slowing and blocking of speech and movements.  The examiner concluded that the overall severity of the Veteran's psychiatric illness was severe.  

Based on the findings of the June 1971 examiner, the Board finds that the Veteran's symptoms more approximated the criteria for a 50 percent rating.  The Veteran had severe industrial impairment, but at the time of the examination he had been working as a utility man at a mobile home factory for a year and a half , showing that his symptoms were not so severe as to cause pronounced impairment in the ability to remain employed.  The Veteran was married with a one-year-old baby boy.  He and his wife handled their finances together.  While the relationship with his wife was strained, his symptoms did not create serious impairment in his ability to establish or maintain relationships.  Therefore, a 70 percent rating is not warranted under the criteria in effect prior to February 3, 1988.  

B.  Beginning February 3, 1988, and ending November 6, 1996

Post-service treatment notes dated in June 1990, report that the Veteran was admitted to the hospital on acute psychiatry and placed on one-to-one suicidal observation status for 6 days.  The Veteran's chief complaint was that "I feel like everything is balled up inside me and I got to do something to get out from under it."  It was noted that the Veteran had a history of depression and anxiousness and was hospitalized while in service for depression.  Also noted was that he "ha[d] become so depressed that he felt like death was the only way out."  

Upon examination, the Veteran appeared sad, depressed, and almost tearful at times, but interacted appropriately.  The Veteran stated that he felt like all the stress from his farm and disruption in his family were too much for him to handle.  The examiner noted that the Veteran was felt to be a risk for suicide but not a danger to others or to property.  His affect and mood were reported as depressed.  He was, however, well-oriented to person place and time.  His memory was good and he was able to actively recall 1 out of 3 objects and 2 out of 3, passively.  He was able to repeat digits.  He had no auditory, visual hallucinations and no delusions.  The examiner noted that the Veteran had excellent insight into his problem and his judgment appeared to be good.  

Upon physical examination, the examiner noted that the Veteran was well-nourished and was in no acute distress.  He appeared sad and anxious.  He was alert and cooperative.  The physician noted that at the time of release he was oriented, and his thoughts were no longer causing him anxiety.  He had a clear sensorium with no suicidal or homicidal ideations.  He had a plan to avoid further depression.  The physician noted that upon discharge the Veteran was not considered to be a danger to himself or others.  

The Board finds that Veteran's symptoms from his psychiatric disability have not more closely approximated the criteria for a rating greater than 50 percent.  Here, the evidence shows that the Veteran was admitted to the hospital for in-patient treatment for a severe episode of his disability.  Upon release six days later, he was deemed not a danger to himself, others, or property.  He was also deemed to be employable.  The evidence of record does not show that his symptoms were productive of severe impairment to maintain relationships with people or severe impairment to obtain or retain employment.  Therefore, a rating greater than 50 percent is not warranted.  

C.  Beginning November 7, 1996

Post-service treatment dated in January and December 1999 note that the Veteran was seen for complaints of anxiety.  A GAF score of 75, indicating transient symptoms, was assigned in January 1999.  

Clinical notes dated in March and May 1999, and November 2002 note that the Veteran was extremely anxious and had blockage due to his anxiety.  Some loss of memory was reported.  No harmful ideation, plan, or intent were reported.  A GAF score of 60 was assigned for each of these months.  

Clinical records dated in May 2008, indicate that during a follow-up visit, the Veteran appeared very anxious had difficulty even speaking.  Clinical notes dated in October 2008 indicate the Veteran's complaint of anxiety.  The Veteran reported that his sleep was restless and he had difficulties being around crowds.  Upon examination, the examiner noted that the Veteran's mood appeared anxious and dysphonic.  The Veteran's affect was full range and congruent.  His thought process was reported as significant for the absence of any overt lethal ideation, overt paranoia or delusions.  No auditory or visual hallucinations were reported.  His insight and judgment were noted as being fairly intact.  The physician diagnosed the Veteran with an anxiety disorder, probable PTSD and assigned a GAF score 60.  

In November 2008 Dr. H. K., Consultant Psychiatrist with the VA Mental Health Clinic, in Birmingham, Alabama, submitted a statement on the Veteran's behalf, stating that the Veteran has been followed by the by the VA Mental Health Clinic and has had a long-standing history of PTSD and GAD.  He further stated that the Veteran has been under his care since October 2008.  Dr. H. K. noted that the Veteran's symptoms "[were] globally severe and have negatively affected many areas of [the Veteran's] life, including relationships with others as well as his ability to work.  [The Veteran] has high levels of anxiety and difficulty being around others.  He has never been able to hold down a job for any significant length of time."  

Clinical notes dated in November 2008, January 2009, February 2009 and April 2009 indicate that during the clinical follow-up visits, the Veteran was casually dressed, groomed, seated comfortably and were cooperative with good eye contact.  His speech was coherent and goal-directed.  His mood was anxious and somewhat dysphoric.  His affect was full range and congruent.  His insight and judgment were noted as being fairly intact.  A GAF score of 60 was assigned multiple times.  During the January follow-up meeting, the examiner noted that the Veteran was not tearful.  The Veteran's thought process was absent of any overt lethal ideation, overt paranoia or delusions.  There were no perceptual abnormalities or hallucinations.

Clinical notes dated in May 2009 indicate a worsening of the Veteran's symptoms.  The Veteran reputed constant worrying "about everything" and feeling tense, irritable, and impatient with frequent stomach pain/knots and nausea.  The Veteran described worsening anxiety "when we start digging in therapy."  The Veteran reported his mood was generally depressed, tired, had trouble concentrating and lacked motivation or libido.  He, however, reported that he was at times able to enjoy working on his chicken farm and ballroom dancing.  The physician noted that the Veteran avoided the subject of PTSD, intrusive memories and flashbacks.  The physician noted that the Veteran was jumpy, easily startled and tense.  

In May 2009, the Veteran underwent a VA examination.  The Veteran reported a history of chronic mild/moderate depression.  He also reported having previous suicidal ideation but indicated he would not hurt himself because of his family.  He reported no "current" suicidal plan or intent.  The Veteran stated that he had not met the goals set for himself and had difficulty dealing with the unknown but everyone just told him to deal with it.  

Upon examination the examiner noted the Veteran was well-groomed, appropriately and casually dressed.  The Veteran was tense, his speech spontaneous, hesitant, slow clear and coherent.  He displayed an irritable attitude toward the examiner.  His affect was unusual presentation, shaking and tearful, at times.  The examiner noted his mood was anxious, agitated, and fearful.  The examiner noted that the Veteran's attention was intact, as he was able to spell a word forward and backward.  The examiner noted that his thought process and thought content were unremarkable.  No delusions were reported.  The examiner noted that the Veteran impulse was fair as was his remote memory, but his recent memory was mildly impaired.  The examiner noted that the Veteran indicated that he "currently" has been able to sleep adequately and denied significant daytime fatigue since receiving medication.  The Veteran reported having panic attacks and intense periods of anxiety once per month or every three months.  The examiner indicated that the Veteran stated, "I don't like me" and made comments consistent with this assertion throughout the evaluation.  The Veteran was assigned a GAF score of 60, indicating moderate symptoms.  

Clinical notes dated in June 2009 indicate that the physician discussed with the Veteran his need to always be in control and how this can be problematic at times.  The physician reported no suicidal or homicidal ideation.  The Veteran was assessed with anxiety, generally stable.  

Clinical notes dated in August 2009 indicate the Veteran's complaints of anxiety and depression.  The Veteran reported that his mood was generally depressed, tired had trouble concentrating lacked motivation or libido, hopeless feelings at times, but he was able to enjoy working on his farm taking care his animals and 42,000 chickens.  

Upon examination, he made adequate eye contact, had cooperative behavior and irritable and slow speech.  The physician noted that the Veteran's affect mood was depressed and anxious.  His thought process was coherent.  No suicidal, homicidal thoughts or hallucination s were reported.  His concentration was reported as low.  His insight/judgment was reported as fair.  His cognition was oriented to person, place and his memory was adequate.  A GAF score of 60 was assigned.   

Clinical notes dated in November 2009 indicate that the Veteran was seen for a routine follow-up and reported depression, sad mood, anhedonia, palpitation dizziness, fear of dying, fear of going crazy, flashbacks, nightmares, and shortness of breath, avoidance and a feeling of helplessness.  The physician noted that his affect mood was depressed and anxious.  His thought process was coherent.  No suicidal, homicidal thoughts or hallucinations were reported.  His concentration was reported as low.  His insight/judgment was reported as fair.  His cognition was oriented to person, place and his memory was adequate.  A GAF score of 60 was assigned.  

Clinical notes dated from September 2010 to September 2011 indicate that the Veteran was alert, quiet, timid and deferential.  His mood was depressed and anxious.  His speech was soft and his thoughts were organized.  GAF scores of 60 were assigned.  He consistently denied suicidal and homicidal ideation except for in June 2011, August 2011, and September 2011, when he admitted to passive suicidal ideation without intent or plan, and a GAF score of 49 was assigned, indicating serious symptoms.  

A letter from Dr. P. G. F., one of the Veteran's treating physicians at Guntersville VA Healthcare Clinic, dated October 2011, states that the Veteran suffers from PTSD and he has witnessed the Veteran's extreme distress.  Further, he states that the Veteran "becomes extremely anxious at the mere idea that [he is asked to recall wartime traumas] has exasperated his condition."

Clinical notes dated in October 2011 indicate that the Veteran reported for a routine follow-up. He was alert and anxious with a depressed mood.  His affect was congruent, his speech pattern was normal, and his thoughts were organized.  He denied any hallucinations or delusions.  He had passive suicidal ideations but no plans or intentions.  No homicidal ideations were reported.  A GAF score of 45 was assigned, indicating serious symptoms.  

Clinical notes dated in November 2011, indicate that the Veteran denied anxiety but acknowledged depression.  The physician reported that he was less anxious and less depressed than in the past.  He was sleeping better with the medication and no recent nightmares were reported.  A GAF score of 49 was assigned.  

Clinical notes dated in December 2011 indicate that the Veteran was seen for counseling and the social worker noted that "he was cooperative which is custom for him."  The Veteran reported that he was "feeling a little better," and "thinks" the medication increase has been helpful for him.  The social worker noted that he, however, continued to have stress in relation to his service connection appeals and felt that he "is just a number."  The Veteran denied suicidal/homicidal ideations but stated that "sometimes I go to sleep at night and do not care if I wake up."  The Veteran was told to follow-up with Dr. P. G. F. in four weeks.  

Clinical notes dated in January 2012 note the Veteran's complaints of possibly losing the contracts with the chicken company due to "low feed conversion."  The Veteran complained of being depressed, discouraged, and angry.  The social worker noted no complaints of nightmares.  She also noted that the Veteran actively avoids reminders of Vietnam.  Also noted was that the Veteran was "short" with people at times; jumpy; and hypervigilant.  The social worker noted that the Veteran has found anger management techniques and therapy helpful.  The social worker noted that he was alert, well-groomed.  His mood and affect were congruent, and his speech pattern was normal.  His thoughts were organized and there were no symptoms of psychotic, no homicidal or suicidal ideations.  A GAF of 49 was assigned.  

Clinical notes dated in September 2012 and December 2012 indicated that the Veteran was alert and well-groomed.  His mood was depressed, and his affect was congruent.  His speech was normal and his thoughts were organized and no psychotic symptoms, suicidal or homicidal ideations were reported.  A GAF score of 55 was assigned.  

Clinical notes dated in January 2013, indicate complaints of increased anxiety "for no apparent reason."  The Veteran reported feeling anxious, irritable, and angry.  The physician noted that his affect was congruent, flustered, and catastrophizing.  The examiner noted that the Veteran was alert, oriented and well-groomed, with organized thoughts.  The Veteran was not psychotic, homicidal, or suicidal.  The examiner noted that he was hyperventilating, and shaking and his pulse registered 90, but he was not sweating.  

Clinical notes dated in March 2013 shows that the Veteran was alert, oriented and well-groomed.  His mood was described as okay.  Affect was anxious.  Speech with halting with normal rate and volume.  Thoughts were organized. There were no psychotic symptoms, no suicidal or homicidal ideations.  The Veteran's insight and judgment were fair.  

Clinical notes dated in April 2013 indicate that the Veteran denied intent or plan of self-harm.  The Veteran reported that his children and his pets keep him from suicide.  The physician noted that the Veteran's appearance was appropriate, as was his grooming.  He made good eye contact and his speech was normal.  His behavior was restricted and his mood and affect were anxious.  His attention was alert and his concentration was fair, but he was having trouble with his memory.  He was oriented to person, place, time, and situation.  His thought process was coherent and his insight/judgment was reported as intact.  

Clinical records dated in June 2013 reported no nightmares.  The Veteran reported having some intrusive disturbing memories, often being anxious, irritable at times, jumpy and hypervigilant.  The Veteran discussed being overly sensitive, misinterpreting people's words and actions as being derogatory towards him.  The Veteran was alert and oriented, with a normal gait and station.  He was well-groomed, and anxious without a depressed mood.  His affect was reported as anxious and his speech was halting, with normal rate and volume.  His thoughts were organized and his insight/judgment was reported as fair.  The physician noted no psychotic symptoms and no active suicidal or homicidal ideations.  A GAF score of 55 was assigned.  

Clinical notes dated in June 2013 shows that the Veteran was alert, oriented and well-groomed.  His mood was not depressed, but he was reported as anxious.  The Veteran's affect was anxious.  His speech was at normal rate and volume.  His thoughts were organized. There were no psychotic symptoms there were no suicidal or homicidal ideations Insight and judgment were fair.  

A VA examination was provided to the Veteran in August 2013.  The examiner noted that the Veteran was casually dressed and well-groomed.  His attitude was meek and shy.  He was alert and oriented and his speech was hesitant, slow, clear and coherent with long responses.  His mood was depressed and anxious.  His affect was congruent with reported mood.  His judgment was fair.  The examiner reported no homicidal ideation.  

The examiner noted that the Veteran's symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.   The examiner indicated that there was occupational and social impairment with reduced reliability and productivity.  The examiner assigned a GAF score of 55, indicating moderate symptoms. 

Clinical notes dated in December 2013, February 2014, April, August, October, November, and December 2014, indicate that the Veteran reported being anxious, panicked, stressed, and depressed often.  The physicians noted no paranoia or any issues requiring urgent intervention.  In February, it was reported that the Veteran continued to take his ballroom dance classes that he enjoyed.  He, however, missed having his chicken farm to keep him busy.  In August 2014, it was noted that with the sleep medication, the Veteran was getting seven hours of sleep per night.  

In December 2013, the Veteran testified at a Board hearing.  He indicated that because of his anxiety and depression, his then wife (his second wife) left him "about three years ago" because she was afraid of him.  He also testified that he lived alone but in a camper right beside his son's house, in a neighborhood that has lots of other houses around.  He eats out but only if his back is to the bar so that no one comes up behind and touches him.  He also testified that he feels safer away from people, in a secluded a place.  Further, when asked about his memory, he recalled how much his VA benefits were.  

In September 2017, Dr. S. B. F., who had been treating the Veteran since March 2016, submitted a letter to VA.  He stated that although the Veteran is "adherent and faithful to his treatment, [he] remains chronically anxious and depressed.  The PTSD symptoms also remain chronic with intermittent nightmares, startle reactions and some hypervigilance.  These chronic symptoms have affected [the Veteran's] functioning, including his ability to engage in meaningful relationships and venture out."  

The Board finds that beginning November 7, 1996, the Veteran's symptoms his psychiatric disability have more closely approximated the criteria for a rating greater than of 50 percent.  The Veteran's depression and anxiety are the most persistent during the periods on appeal and do not produce occupational and social impairment with deficiencies in most areas.  The evidence shows that during this time, the Veteran was sleeping better and getting about seven hours of sleep per night.  The Veteran reported having a good relationship with his children, for thoughts that they will be hurt keeps him from harming himself.  Although the Veteran's GAF scores ranged from 45 to 75, with the lowest 45 assigned in 2011, there is no evidence that he intended to harm himself.  From February to August 2011, passive suicidal tendencies were reported by the Veteran.  The physicians, however, noted no plan or intentions to do so.  The Board notes that the suicidal tendencies were reported during a period when the Veteran lost the contracts for his chickens and around the time that his and his second wife separated from him.  The probative evidence of record does not show that the particular symptoms associated with the higher percentage or others of similar severity, frequency, and duration result in occupational and social impairment with deficiencies in most areas.  Therefore, a 70 percent rating is not warranted.  

The Board notes that the Veteran's symptoms from anxiety disorder NOS with features of GAD and PTSD have not more closely approximated the criteria for a rating greater than of 50 percent at any time during the appeal period.  Therefore, the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  The probative evidence of record does not show that the particular symptoms associated with the higher percentage or others of similar severity, frequency, and duration seriously impaired his ability to establish or maintain effective or favorable relationships or obtain or retain employment; or severely impaired his ability to establish or maintain effective or favorable relationships or obtain or retain employment; or resulted in occupational and social impairment.  

IV.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

In a December 2014 rating the decision, the RO retroactively assigned a 30 percent disability rating for a psychiatric disability from April 4, 1971.  In this decision, the Board grants an initial 50 percent rating for a psychiatric disability.  Therefore, beginning on April 4, 1971, the Veteran had two service-connected disabilities: thoracotomy scar, right, residual of pneumothorax, at a noncompensable rate and a psychiatric disorder, rated at 50 percent disabling, for a total rating of 50 percent. 

Thus, the Veteran's combined disability rating is 50 percent during the appeal period.  The threshold minimum schedular percentage standards for a TDIU under 38 C.F.R. § 4.16 (a) are not met.  

When the schedular percentage requirements for a TDIU have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16 (b)(2016).  Here, in this case, a referral to the Director of Compensation is not warranted.  

The Veteran contends in a January 2017 statement that because of his PTSD he has been unable to be "employed in the public spectrum."  Further, in a statement dated in September 2017, he stated that he is unable to hold a job down because of his nervousness and low blood pressure.  

During his hearing testimony in December 2013, the Veteran testified that he last worked in 2012, when he discontinued his chicken farm because of his nervous condition.  He also testified that his chicken contracts were terminated.  The first, because he "left some chickens because the curtains did not drop."  The second, when the service manager noted a list of improper things on the chicken farm, and he disagreed with him.  He has not found another job since.  

The Veteran did not provide the VA Form 8940 or any information about his employment.  However, the record shows that upon leaving active service, the Veteran applied to Snead State Community College for an Associate's Degree.  Additionally, the evidence shows that he was employed at a mobile home factory for a few years.  Then, for approximately 10 years, he worked as a carpenter apprentice.  The Veteran stated that he left carpentry to go to a new job because it was better.  In the mid-70's, the Veteran became a chicken farmer and during that time, volunteered for the fire department for 24 years until his first wife passed away.  The Board notes that the Veteran has had periods of gainful employment during the appeal period, and even owned a chicken farm for over 20 years until he stopped working in 2012.  He stated he had been unable to work but the evidence does not show that it was solely due to his service-connected disabilities.  The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-1, IV.ii.2.F.1.b.  Furthermore, the Veteran is not service-connected for low blood pressure.  

Therefore, the preponderance of the evidence does not show that the Veteran is rendered unemployable solely as a result of his service-connected thoracotomy scar or psychiatric disability.  Therefore, a remand for a referral to the Director of the Compensation Service for a decision pursuant to 38 C.F.R. § 4.16 (b) is not warranted.  


ORDER

Service connection for paroxysmal atrial fibrillation is denied.

An initial 50 percent disability rating for anxiety disorder NOS with features of GAD and PTSD is granted

A TDIU due to service-connected disabilities is denied



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


